DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 20, 2021 has been entered. Claims 1-37 are pending in the application, claims 10, 12-15, 19 and 24-37 are withdrawn. Applicant’s amendments to the claims have/have not overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed November 10, 2020.
	Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5: On lines 1-2, “said micro-catheter” should recite “said tapered delivery micro-catheter” to coincide with previous recitations.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 9, 11, 16-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801).

Wilson is silent regarding a balloon member attached to said tapered distal tip of said inner member in proximity to said tapered delivery micro-catheter; an inflation lumen extending inside said inner member between said proximal section and said balloon member at said distal section to provide a fluid passage between a balloon inflation system and said balloon member.
Solar teaches a member having a tapered distal tip (22, Fig 1) configured with a tapered delivery micro-catheter (26, Fig 1) having an elongated body of a predetermined length (See Fig 1) and a balloon member (36, Fig 4A) attached to said tapered distal tip of said inner member in proximity to said tapered delivery micro-catheter (Para 0035, lines 1-8; As seen in Fig 4A, the balloon 36 is on a proximal end 24 of the distal tip 22 which is near the delivery micro-catheter 26); an inflation lumen extending inside said inner member between said proximal section and said balloon member at said distal section to provide a fluid passage between a balloon inflation system and said balloon member (Para 0035, lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner member disclosed by Wilson to include a balloon on the distal tip as taught by Solar in order to have a microcatheter that can be advanced into an area of vessel having an occlusion and then being able to expand the balloon to break up the occlusion (Para 0043).


    PNG
    media_image1.png
    254
    450
    media_image1.png
    Greyscale

Regarding claim 3, the modified invention of Wilson and Solar further discloses said balloon member (36, Fig 4A –Solar) assumes an inflated configuration and a deflated configuration, wherein in said deflated configuration, said balloon member is displaced in the blood vessel, and wherein when said balloon member is controllably transformed into said inflated configuration subsequently to being positioned at least in alignment with a treatment site for the pre-dilatation treatment (Para 0043 –Solar).
Regarding claim 4, the modified invention of Wilson and Solar further discloses said predetermined length of said tapered delivery micro-catheter (346, Fig 2A -Wilson) is in a range of 1-3 cm (Para 0145, lines 1-6 -Wilson).
Regarding claim 5, the modified invention of Wilson and Solar further discloses a diameter of said tapered delivery micro-catheter (346, Fig 2A -Wilson) at a distal end thereof does not exceed 1mm (Para 0145, lines 14-19 -Wilson; 0.031in = 0.79mm).
Regarding claim 7, the modified invention of Wilson and Solar further discloses an outer member pusher (230, Fig 6A -Wilson) configured with a flattened portion (portion mating with sleeve 
Regarding claim 18, the modified invention of Wilson and Solar further discloses a flat wire helical coil member (“wound ribbon”, Para 0117 -Wilson) forming at least a portion of respective walls of a member selected from a group including said outer delivery sheath (222, Fig 2A -Wilson) of said outer member (200, Fig 2A -Wilson) (Para 0117 -Wilson).
Regarding claim 20, the modified invention of Wilson and Solar further discloses said flat wire helical coil member is formed with a shape memory alloy including Nitinol (Para 0117 -Wilson).
Regarding claim 22, the modified invention of Wilson and Solar further discloses radio-opaque markers (224a and 344a, Fig 2A -Wilson) attached to at least a distal end of said outer delivery sheath and a distal end of said tapered delivery micro-catheter (Para 0121, lines 1-5; Para 0158, lines 11-16 -Wilson).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801) and further in view of Meguro (US 2002/0087076).
Regarding claim 6, the modified invention of Wilson and Solar discloses all of the limitation as discussed above. The modified invention further discloses said outer delivery sheath, at the distal end thereof, is configured with a tapered outer tip (Para 0099, lines 3-8 -Wilson), however, is silent regarding wherein a dimensional transition between the outer diameter of said tapered outer tip of said sheath lumen and the outer diameter of said tapered distal tip of said inner member is below 0.004". 
Meguro teaches a tapered distal tip (5a, Fig 6) of said inner member (A, Fig 6) interfaces, at the outer surface thereof, with an inner surface of said tapered outer tip (6a, Fig 6) of said sheath lumen (B, Fig 6), and wherein a dimensional transition between the outer diameter of said outer tip of said sheath lumen and the outer diameter of said distal tip of said inner member is below 0.004" (Para 0059). 
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801) and further in view of Wilson ‘339 (US 10449339).
Regarding claim 8, the modified invention of Wilson and Solar discloses all of the limitation as discussed above. The modified invention disclose said inflation lumen (Para 0035, lines 8-10 -Solar), however, is silent regarding an inflation lumen hypotube coupled, by a proximal end thereof, to the balloon inflation system and configured with a skived portion at a distal end thereof, and an inflation lumen distal shaft having a proximal end overlapping with said skived portion at the distal end of said inflation lumen hypotube, and a distal end extending towards said balloon member and coupled thereto in fluidly sealed communication therewith. 
Wilson ‘339 teaches said inflation tube includes: an inflation lumen hypotube (220, Fig 2) coupled, by a proximal end thereof, to the balloon inflation system (Col 11, 15-18) and configured with a skived portion (420, 440, 460, Fig 2) at a distal end thereof, and an inflation lumen distal shaft (231, Fig 2) having a proximal end overlapping with said skived portion at the distal end of said inflation lumen hypotube (See overlap of portions 231 and 420, Fig 2), and a distal end extending towards said balloon member and coupled thereto in fluidly sealed communication therewith (See Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflation lumen disclosed by Wilson and Solar to include an inflation lumen hypotube and an inflation lumen distal shaft as taught by Wilson ‘339 in order to have a flexibility .
Claim 9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801) and further in view of Montano (US 5813405).
Regarding claim 9, the modified invention of Wilson and Solar disclose an interconnection mechanism on an outer surface of the inner member and an inner surface of the outer delivery sheath of said outer member (Para 0161 -Wilson; detents and correspondingly –shaped surface features comprise the interconnection mechanism), however it is silent regarding said interconnection mechanism is a friction-based unit.
Montano teaches an inner member (16, Fig 3), an outer member (10 and 24, Fig 3) and an interconnection mechanism (20, 22, 30, Fig 1) that is a friction-based unit interfacing an outer surface of the inner member (portion 20 and 22 are on an outer surface of inner member 16) and an inner surface of said outer member (portion 30 is on an inner surface of outer member 10, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnection mechanism disclosed by Wilson and Solar to instead be the interconnection mechanism of Montano in order to have a simple and easily detachable attachment while maintain a firm connection (Col 3, lines 23-26).
Regarding claim 11, the modified invention of Wilson, Solar, and Montano disclose said friction-based unit (20, 22, 30, Fig 1 -Montano) includes a cylindrically shaped outer surface (Portion 20 and 22 are cylindrical shaped with a taper as best seen in Fig 1 of Montano) having a longitudinally tapered configuration having at least one portion with a diameter exceeding a diameter of said outer delivery sheath (portion 20 exceeds a diameter of portion 30 of the outer member as best seen in Figs 3-4; Also see Col 4, lines 1-11 -Montano).
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801) and further in view of Montano (US 5813405) and further in view of Sutton (US 5704926).
Regarding claim 17, the modified invention of Wilson, Solar, and Montano discloses the material of the tapered delivery micro-catheter increases in flexibility towards the distal end (Para 0146, lines 6-8 -Wilson), however, it is silent regarding the tapered delivery micro-catheter includes a flat wire helical coil extending along said predetermined length of said tapered delivery micro-catheter, and wherein a pitch of said flat wire helical coil changes along the length of said tapered delivery micro-catheter to increase the flexibility of the tapered delivery micro-catheter towards the distal end thereof.
Sutton teaches a catheter (10, Fig 2) that is formed of a flexible material having differentially flexibility along the length (Col 3, lines 28-51) and includes a flat wire helical coil (14, Fig 2) extending along said predetermined length of said catheter, and wherein the pitch of said flat wire helical coil changes along the length of said catheter to increase the flexibility of the catheter towards the distal end thereof (Col 3, lines 28-51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tapered delivery micro-catheter disclosed by Wilson, Solar, and Montano to include a flat wire helical coil of varying pitch in order to have a micro-catheter that has a good compression strength at the proximal end and has great trackability at the distal end (Col 3, lines 28-51).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801) and further in view of Stigall (US 2014/0058251).
Regarding claim 21, the modified invention of Wilson and Solar discloses the flat wire helical member can be made of a variety of different materials (Para 0117 -Wilson), however, it is silent regarding said flat wire helical coil is formed of a radio-opaque material. 
Stigall discloses a flat wire helical coil member (120, Fig 2) is formed of a radio-opaque material (Para 0034, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flat wire helical coil member disclosed by Wilson and Solar with the radio-opaque flat wire helical coil taught by Stigall in order to have a micro-catheter where the user can visualize the progress of the catheter toward the target location (Para 0003, lines 1-3).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801) and further in view of Patterson (US 6648854).
Regarding claim 23, the modified invention of Wilson and Solar discloses all of the limitation as discussed above. The modified invention is silent regarding radio-opaque markers attached to said tapered distal tip of said inner member in proximity to said proximal and distal portions of said balloon member.
Patterson teaches radio-opaque markers (28, Fig 3A) attached to said tapered distal tip of said catheter member (20, 3A) in proximity to said proximal and distal portions of said balloon member (16, Fig 3A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tapered distal tip of said inner member disclosed by Wilson and Solar to include radio-opaque marker in proximity to said proximal and distal portions of said balloon .
Response to Arguments
	Applicant’s arguments regarding Ashiya and Hinchliffe have been fully considered but are moot in view of the current rejection using Wilson in view of Solar.
	Applicant’s arguments regarding Solar failing to teach the outer member, interconnection mechanism, and balloon member have been fully considered but is not persuasive. Regarding the outer member and interconnection member, Wilson teaches all of those elements as discussed in the rejection of claim 1 above and thus Solar is not relied upon to teach those elements. Solar does however teach a balloon member 36 that is attached to the tapered distal tip 22 near the tapered delivery micro-catheter 26. This is further described in Para 0035, lines 1-8.
Applicant’s arguments regarding Meguro failing to teach the interconnection mechanism have been fully considered but are not persuasive. Wilson teaches the interconnection mechanism as claimed in claim 1 and thus Meguro is not relied upon to teach that element.
Applicant’s arguments regarding Kawai have been fully considered but are moot in view of the current rejection that relies on Wilson to teach the outer member pusher. 
Applicant’s arguments regarding Wilson ‘339 failing to teach the interconnection mechanism have been fully considered but are not persuasive. Wilson teaches the interconnection mechanism as claimed in claim 1 and thus Wilson ‘339 is not relied upon to teach that element.
Applicant’s arguments regarding Sutton, Stigall, and Patterson failing to teach the interconnection mechanism have been fully considered but are not persuasive. Wilson teaches the interconnection mechanism as claimed in claim 1 and thus Sutton, Stigall, or Patterson are not relied upon to teach that element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                    
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783